Title: To George Washington from Nathanael Greene, 17 July 1781
From: Greene, Nathanael
To: Washington, George


                  Sir
                     
                     Head Quarters on the high Hills of  Santee July 17th 1781.
                  
                  Since I wrote  your Excellency at little River near Ninety Six I have been favored with your dispatch of June the 1st.  It affords me great pleasure to hear that an attack is meditating against New York.  This measure no doubt will create a powerful diversion in favor of the Country; and I wish most ardently that the Northern States may enable you to compleat its reduction.  But I confess this is so important an object that I can hardly flatter myself with so fortunate an event.  The copy of my former Letters to Congress will inform your Excellency of the measures I took for the defence of Virginia; and inclosed is a copy of my Letter to Congress giving an account of our movements in this quarter since we raised the seige of Ninety Six.  I hope the steps I took both with respect to Virginia and here will meet your approbation.  The Marquis has conducted the operations in Virginia as far as I can learn with great good conduct and I hope Congress will give him a testimony of their good opinion of it.  When I found Virginia was going to be attacked in so formidable a manner I halted all the Troops coming to the Southward, and determined to struggle with the little force I had in the best manner I could, untill I could learn better the Enemy’s intentions in that quarter.  I thought upon the whole it was much better to keep up the War here than to give up three States in an attempt to afford Virginia such an ineffectual reinforcement as I could have carried to her aid, which must have been greatly reduced by a march of at least 400 miles.  Besides if I had left this Country the Enemy would have been able to detach to Virginia a far greater force than I could have carried there; and the efforts of the militia in this quarter for want of countenance would have totally ceased.  All these considerations determined me in the line of conduct I pursued, and I hope time will shew the measure to be warranted from every principle of good policy.
                  The late European intelligence I am apprehensive will determine the Enemy upon a new plan of conducting the War.  For instead of attempting to over-run the whole Country, I expect they will make an effort to compleat the reduction of two States, and secure their possession in New York.  Intelligence therefore from the Northward will be important.  Should your Excellency get any information by which their intentions may be explained I beg you will forward it with all possible dispatch.  I am with great respect and regard Your Excellencys most obedt humble servt
                  
                  
                     Nath. Greene
                     
                  
               